UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 16-7146


VICTOR SANCHEZ GARCIA,

                Petitioner - Appellant,

          v.

B. J. MEEKS,

                Respondent - Appellee.



Appeal from the United States District Court for the District of
South Carolina, at Orangeburg.    Henry M. Herlong, Jr., Senior
District Judge. (5:16-cv-02570-HMH)


Submitted:   December 15, 2016            Decided:   December 20, 2016


Before SHEDD, DUNCAN, and AGEE, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Victor Sanchez Garcia, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

     Victor Sanchez Garcia appeals the district court’s order

dismissing     his     28   U.S.C.    § 2241     (2012)     petition      without

prejudice.       The    district     court     referred     this   case    to   a

magistrate judge pursuant to 28 U.S.C. § 636(b)(1)(B) (2012).

The magistrate judge recommended that the petition be dismissed

without prejudice and advised Garcia that failure to timely file

specific objections to this recommendation could waive appellate

review of a district court order based upon the recommendation.

     The timely filing of specific objections to a magistrate

judge’s recommendation is necessary to preserve appellate review

of the substance of that recommendation when the parties have

been warned of the consequences of noncompliance.                   Wright v.

Collins, 766 F.2d 841, 845-46 (4th Cir. 1985); see also Thomas

v. Arn, 474 U.S. 140 (1985).          Garcia has waived appellate review

by failing to file specific objections after receiving proper

notice.      Accordingly, we affirm the judgment of the district

court.

     We dispense with oral argument because the facts and legal

contentions    are   adequately      presented   in   the   materials      before

this court and argument would not aid the decisional process.

                                                                       AFFIRMED




                                       2